Citation Nr: 1127796	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO granted service connection and assigned an initial, 50 percent rating for PTSD, effective August 22, 2006.  In September 2007, the Veteran filed a notice of disagreement with the initial disability rating assigned.  A statement of the case was issued in October 2007, and the Veteran filed a substantive appeal in December 2007.  

The Veteran requested a local hearing with a Decision Review Officer in December 2007; however, in February 2008, he withdrew his request for this hearing.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw from appeal the outstanding claim for an initial rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  38 C.F.R § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter of an initial rating in excess of 50 percent for PTSD and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


